UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-15749 ALLIANCE DATA SYSTEMS CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 31-1429215 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 7500 Dallas Parkway, Suite 700 Plano, Texas 75024 (Address of Principal Executive Office, Including Zip Code) (214)494-3000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerR Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes£NoR As of November 2, 2011,49,968,460 shares of common stock were outstanding. ALLIANCE DATA SYSTEMS CORPORATION INDEX Page Number PartI: FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September30, 2011 and December31, 2010 3 Condensed Consolidated Statements of Income for the three and nine months ended September30, 2011 and2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item3. Quantitative and Qualitative Disclosures About Market Risk 42 Item4. Controls and Procedures 42 PartII: OTHER INFORMATION Item1. Legal Proceedings 43 Item1A. Risk Factors 43 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item3. Defaults Upon Senior Securities 43 Item4. (Removed and Reserved) 43 Item5. Other Information 43 Item6. Exhibits 44 SIGNATURES 46 2 Index PARTI Item1.
